                   Case 21-10527-JTD             Doc 342          Filed 04/22/21      Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )    Chapter 11
                                                              )
CARBONLITE HOLDINGS LLC, et al.,1                             )    Case No. 21-10527 (JTD)
                                                              )
                                     Debtors.                 )    (Jointly Administered)
                                                              )    Ref. Docket No. 304

                   ORDER GRANTING DEBTORS’ MOTION TO ASSUME
                EXECUTORY CONTRACT WITH PELLETRON CORPORATION

           Upon consideration of the Debtors’ Motion to Assume Executory Contract with Pelletron

Corporation (the “Motion”);2 the Court having reviewed the Motion and having considered the

relief requested therein and the record in the above-captioned cases; and having determined that

the relief requested in the Motion (i) is fair, reasonable, appropriate, and in the best interests of

CLP’s and Recycling’s estates, (ii) represents a sound exercise of CLP’s and Recycling’s business

judgment, and (iii) is in the best interests of CLP and Recycling, their estates, and creditors; and it

appearing that this Court has jurisdiction over the matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 20212; and it appearing that this is a core proceeding

pursuant to 28 U.S.C. §§ 157(b); and this Court having found that it may enter a final order

consistent with Article III of the United States Constitution; and the Court having determined that

notice of the Motion was sufficient under the circumstances; and the Court having determined that



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



DOCS_DE:233828.6 13044/003
                 Case 21-10527-JTD           Doc 342      Filed 04/22/21    Page 2 of 3




the legal and factual bases set forth in the Motion and at the hearing thereon establish just cause

for the relief granted herein, it is HEREBY ORDERED THAT:

        1.       The Motion is granted as set forth herein.

        2.       The Pelletron Agreement shall be deemed assumed by CLP and Recycling pursuant

to sections 365(a) and (b) of the Bankruptcy Code effective as of the date of entry of this Order on

the terms set forth herein.

        3.       CLP is authorized to implement the Cure due under the Pelletron Agreement as

follows:

                 a.          Upon entry of this Order, Pelletron shall apply the Deposit against the

                 Agreed Prepetition Balance.

                 b.          Within three (3) business days of Substantial Completion, CLP will pay

                 Pelletron $295,000, which Pelletron will apply against the Agreed Prepetition

                 Balance.

                 c.          CLP will pay Pelletron $410,000 (the “Final Payment”) upon the earliest to

                 occur of: (i) the date of closing of a sale of substantially all of CLP’s assets pursuant

                 to section 363 or 1129 of the Bankruptcy Code; (ii) the effective date of a plan of

                 reorganization for CLP; and (iii) September 15, 2021.

        4.       Pelletron shall have, only in CLP’s chapter 11 case, an allowed administrative

expense claim under sections 365(b) and 503(b) of the Bankruptcy Code in the fixed amount of

$410,000 (the “Allowed Administrative Expense”). The Allowed Administrative Expense will be

satisfied in full upon receipt by Pelletron of the Final Payment. For the avoidance of doubt, the

Allowed Administrative Expense is included in, and not in addition to, the Cure.




                                                      2
DOCS_DE:233828.6 13044/003
                 Case 21-10527-JTD       Doc 342      Filed 04/22/21     Page 3 of 3




         5.      The Debtors, including CLP and Recycling, shall owe no amounts to Pelletron on

account of any Remaining Work.

         6.      Recycling shall owe no amounts to Pelletron on account of the Pelletron Agreement

or any other claims.

         7.      CLP and Pelletron are hereby authorized to take such additional actions or execute

such additional documents as are necessary or appropriate to implement the terms of this Order.

         8.      Notwithstanding the possible applicability of Rules 7062 or 9014 of the Bankruptcy

Rules, any other Bankruptcy Rule, this Order shall be immediately effective and enforceable upon

its entry and there shall be no stay of effectiveness or execution of this Order.

         9.      The Court shall retain exclusive jurisdiction over any and all matters arising from

or related to the implementation, interpretation, or enforcement of the Pelletron Agreement or this

Order.




         Dated: April 22nd, 2021                          JOHN T. DORSEY
         Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE



                                                  3
DOCS_DE:233828.6 13044/003
